EXHIBIT 10.24 AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT Reference is made that certain Employment Agreement dated as of January 1, 2007 by and between Crystal Rock Holdings, Inc. (together with any subsidiaries, the “Company”) and Peter K. Baker (the “Executive”), as amended by Amendment No. 1 dated as of September 10, 2009.This Amendment No. 2 to Employment Agreement is dated as of October 19, 2011.Capitalized terms used in this Amendment No. 2 but not otherwise defined shall have the respective meanings ascribed to them in the Employment Agreement. Section 1.The parties to the Employment Agreement hereby amend the Employment Agreement by deleting Section 3.2.2 of the Employment Agreement (as amended to date) in its entirety and substituting in place thereof the following new text, which shall constitute Section 3.2.2 of the Employment Agreement: 3.2.2Fiscal Year 2011 Budgeted EBITDA Bonus.With respect to the Company’s fiscal year ending October 2011 (“FY 2011”), the following definitions shall apply:“EBITDA” shall mean annual earnings before interest, taxes, depreciation and amortization.“Adjusted EBITDA” shall mean EBITDA calculated without regard to any items of non-operating income or loss or goodwill impairment.If the Company has actual Adjusted EBITDA, expressed as a percentage of target annual EBITDA approved in the budget for FY 2011 by the Board of Directors, which is at least 90% of such target annual EBITDA for the fiscal year in question, then the Company shall pay the Executive an annual bonus as set forth in the following table.The Compensation Committee may approve, but shall have no obligation to approve, a discretionary bonus to the Executive that takes non-operating income or loss or goodwill impairment, if any, into account. Actual Adjusted EBITDA Divided by Target EBITDA Bonus less than 90% of target
